Citation Nr: 1411765	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 24, 2008 for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to January 1986.  He died in November 2005.  The Appellant is his surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for the cause of the Veteran's death and assigned an effective date of July 24, 2008, the date the appellant filed a claim to reopen.  A notice of disagreement was received in February 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  

In her October 2009 substantive appeal, the appellant raised a claim asserting that clear and unmistakable error (CUE) was involved in the initial (March 2006) denial of her claim for service connection for the cause of the Veteran's death.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The appellant's initial December 2005 claim for service connection for the cause of the Veteran's death was denied by the RO in March 2006.  The appellant did not file a timely appeal of that rating decision, nor was new and material evidence received within one year of notice of the decision.

2.  The Appellant filed a petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death, which was received on July 24, 2008.

3.  A December 2008 rating decision granted service connection for the cause of the Veteran's death, effective July 24, 2008.


CONCLUSION OF LAW

Entitlement to an effective date prior to July 24, 2008, for the award of service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

The appellant's claim arises from her disagreement with the effective date assigned upon the grant of service connection for the cause of the Veteran's death.  An August 2008 notice letter advised the appellant of the evidence necessary to substantiate her claim and the duties of the parties.  This notice was in connection with her July 2008 petition to reopen her claim for DIC benefits, which was subsequently granted in a December 2008 rating decision.  Judicial decisions have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent post-service treatment records and providing an examination/obtaining an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records and pertinent post service treatment records.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

Analysis

The Appellant alleges that service connection for the cause of the Veteran's death should be effective prior to July 24, 2008, and should go back to the date she filed her original claim in December 2005.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Generally, the date of entitlement to an award of service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 3.400(b)(2).  However, under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

The Appellant filed her original claim for service connection for the cause of the Veteran's death in December 2005.  She claimed that his service connected diabetes contributed to his death because, although his death certificate indicates pancreatic cancer as the immediate cause of death, he was in a diabetic coma at the time he was admitted into the hospital.  In March 2006, the RO denied the claim on the basis that the evidence failed to show that the cause of the Veteran's death listed on his death certificate, pancreatic cancer, was related to his service.  The Appellant was notified of this decision and of her appellate rights by letter dated March 2006.  The March 2006 rating decision became final since the appellant did not timely appeal it, or submit new and material evidence within one year.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

On July 24, 2008, VA received the appellant's petition to reopen her claim of service connection for the cause of the Veteran's death.  In doing so, she submitted a Supplemental Report of Cause of Death which showed pancreatic cancer as the immediate cause of death and diabetes type 2 as a significant condition which contributed to death.  In December 2008, the RO granted service connection for the cause of the Veteran's death, effective July 24, 2008.  The Appellant disagreed with the rating decision, claiming that the effective date should be earlier.

Pertinent regulations outlined above explicitly indicate that the effective date for service connection for a reopened claim cannot be earlier than the date of receipt of the claim to reopen.  The evidence received with the reopened claim on July 24, 2008 was new and material evidence because it linked the Veteran's death to service, as the Supplemental Report of Cause of Death submitted at that time indicated that the Veteran's service-connected diabetes was a contributory cause of his death.  Since the prior denial is final, the effective date for the reopened claim based on new and material evidence cannot be any earlier than the date it was received, which is July 24, 2008.  This is based on effective date law and the evidence of record.

The Board sympathizes with the appellant and acknowledges her contention that an earlier effective date is warranted as the Veteran's death has been determined to be related to service.  However, there are no pending, unadjudicated claims for entitlement to service connection for the cause of the Veteran's death prior to July 24, 2008.  [The appellant has alleged CUE in the prior final decision in an attempt to overcome the finality of that decision.  As noted above, this issue has not been adjudicated by the AOJ and is referred to the AOJ for appropriate action.]  Therefore, an effective date earlier than July 24, 2008, for the award of service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to an effective date prior to July 24, 2008 for the award of service connection for the cause of the Veteran's death is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


